Citation Nr: 0306733	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  96-47 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	W. E. Ravin, Attorney-at-Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September to 
December 1987 and from August 1990 to September 1991 and 
periods of duty in the U.S. Army Reserves starting in 
February 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In October 1997, the Board 
remanded the veteran's case for further evidentiary 
development.  

In September 1999, the Board issued a decision denying 
service connection for sinusitis, and the veteran appealed.  
In April 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
decision for readjudication, including initial consideration 
and application of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.	All evidence necessary for a fair and equitable 
determination of the veteran's appeal has been requested 
or obtained.

2.	The increase in severity of the preexisting sinusitis 
during the veteran's active military service was clearly 
and unmistakably due to the natural progress of the 
disease.  


CONCLUSION OF LAW

Sinusitis was not incurred or aggravated during active 
military service or during a period of active duty for 
training.  38 U.S.C.A. §§ 101,106, 1110, 1111, 1131, 1153, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107. To implement the 
provisions of the law, VA promulgated regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102. They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b). In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Through the RO Rating Decision, Statement of the Case, and 
correspondence, the appellant and representatives have been 
notified of the law and regulations governing entitlement to 
the benefit she seeks, the evidence which would substantiate 
her claim, and the evidence which has been considered in 
connection with her appeal.  

In July 2002, the Board notified the representative of the 
Court's action and offered an additional 90-day period to 
submit evidence or argument in the claimant's behalf.  The 
representative requested additional time to respond and the 
Board approved this request in October 2002.  In December 
2002, the Board received additional, up-to-date records of 
the veteran's treatment with the VA Medical Center in Detroit 
MI.  

In January 2003, the Board notified the representative of the 
duties to assist and notify in VCAA and of the evidence the 
veteran must submit and the evidence VA would collect on her 
behalf, and given an additional 30 days to submit any 
additional evidence or argument.  See Quartuccio v. Principi, 
16 vet. App. 183 (2002).  There has been no response to this 
last notification.  

The Board remanded this case previously in October 1997 for 
the purpose of a VA examination with a request for an opinion 
and, in conformance with 38 U.S.C.A. § 5103A(d)(2), that 
examination was performed in January 1988, and the report 
therefrom included the requested opinion.  

The Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support her 
claim, and provided ample opportunity to submit information, 
evidence and argument.  

There is no evidence on file or argument indicating that 
there is any existing, potentially relevant evidence which 
has not been collected for review with respect to the issue 
pending appeal.  Considering the record, and actions taken 
since the appeal was returned to the Board by the Court, the 
Board finds that the duties to assist and notify of VCAA have 
been satisfied, and all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Under the circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Factual Background

On a report of medical history completed in February 1982, at 
the time of the veteran's enlistment into the U.S. Army 
Reserves, she denied having a history of sinusitis.  In a 
July 1986 report of medical history, the veteran checked yes 
to having sinusitis and noted she had a history of 
intermittent sinusitis affected by weather.  The examiner 
noted that she had a history of sinusitis and common cold 
that was seasonal and a service examination report dated at 
that time notes the veteran had normal sinuses but increased 
rhinitis, a stuffy nose and an upper respiratory infection.

On a September 1987 report of medical history, the veteran 
checked yes to having a history of sinusitis and the examiner 
noted that she had seasonal sinus (problems) that did not 
require medication.  A service examination report dated that 
day showed her sinuses were normal and she was found 
qualified for "EAD".

An October 1989 statement from Felix Fernandez-Madrid, M.D., 
a rheumatologist, indicates that the veteran was treated for 
chronic knee pain.  Dr. Fernandez-Madrid also said the 
veteran's medical history was significant for asthmatic 
bronchitis that was treated by Dr. Parekh. 

A July 1990 VA examination report is negative for findings 
referable to a sinus disorder.

The veteran was privately hospitalized in October 1990 with 
complaints of an acute asthma attack.  When admitted, she 
gave a long history of asthma and said she had recently been 
working in a cold, unheated area and got progressively 
sicker.  

An October 1990 service pulmonary consultation report 
reflects the veteran's history of worsened asthma with three 
hospitalizations and problems with nasal congestion.  A 
report of medical history dated at the end of October, and 
completed at the time of an annual examination, reveals that 
she checked yes to having sinusitis and the examiner noted a 
history of sinusitis.  The veteran's sinuses were normal, 
according to a service examination report of the same date.  
A December 1990 ear, nose and throat (ENT) consultation 
report indicates that the veteran had moderately severe nasal 
septal deviation and vasomotor rhinitis.  Subsequent clinical 
records show that the veteran was seen by a pulmonologist for 
treatment of chronic asthma for which various medications, 
including prednisone, were prescribed.

The veteran, who was 41 years old, was hospitalized in 
service in February 1991 for treatment of her chronic sinus 
disease.  According to the narrative summary of that 
hospitalization, she had complaints related to chronic 
sinusitis for the past eighteen months, with asthma since she 
was 21 that had worsened since 1988.  The veteran was 
allergic to aspirin and had triad asthma.  Her complaints 
related to her sinuses consisted of headache and tightness in 
her head, especially at the temples and occiput.  She also 
complained of anosmia and a feeling of fluid and/or pressure 
in the head, as well as behind the eyes.  The veteran had 
occasional postnasal drip and rhinorrhea that correlated with 
an increase in her asthma problems.  Her sinus disease was 
treated with multiple antihistamine decongestant combinations 
and prescribed medication for many months with no relief.  
The veteran was also on Prednisone for asthma but, during 
those times, had not noticed sinus improvement.  While 
hospitalized, an external ethmoidectomy was performed without 
complications.  The final diagnosis was triad asthma with 
chronic pansinusitis.

An April 1991 service computed image tomography (CT) report 
of the veteran's sinuses showed post-operative changes in the 
region of the ethmoid sinuses and osteomeatal complexes, air 
fluid level present in the maxillary sinus, improvement in 
the right maxillary ethmoid and sphenoid sinusitis and 
complete opacification of the frontal sinuses.  

A July 1991 service ENT clinical entry includes an impression 
of chronic sinusitis, stable.  The veteran was privately 
hospitalized in July 1991 for treatment of acute asthma.

On an August 1991 service report of medical history the 
veteran said she had a history of sinusitis and the examiner 
noted she had a sinus infection with surgical correction in 
February 1991.  An August 1991 service examination report 
notes that the veteran had sinus infections in February and 
May 1991.  A statement of medical examination and duty 
fitness also dated in August 1991 shows a diagnosis of 
sinusitis that started in February 1991 with episodes in 
February and August 1991.  A stamp on the record indicates 
that the veteran's illness was "incurred/aggravated during 
assigned activities during operation Desert Shield/Storm".  

An October 1991 private medical record includes an impression 
of pan-sinusitis.  A December 1991 private CT report showed 
extensive pan-sinusitis with postoperative changes and no 
enhancing lesions or mass effect within the brain parenchyma.

Private medical records reveal that in February 1992, the 
veteran was assessed with recurrent polyposis that was 
thought unlikely to completely resolve on medical therapy and 
would probably require surgery.  In July 1992, she was 
diagnosed and treated for acute sinusitis and records 
indicate that she underwent endoscopic sinus surgery in 
August 1992.  According to an October 1992 private office 
record, the veteran had previous frontal ethmoidectomies and, 
at the time of her surgery six weeks earlier, adequate 
opening of the frontal sinuses could not be achieved but 
revision ethmoidectomy and middle meatus antrostomy was 
achieved.  The record shows that the veteran had a probable 
recurrent sinus infection for which medication was 
prescribed.  When seen in December 1992, the veteran said she 
was feeling quite good, aside from an occasional headache.  
The assessment was that the veteran was clinically doing all 
right but had no visible opening into the frontal sinus, 
bilaterally.  That was secondary to a previous frontal 
ethmoidectomy in which it was impossible to achieve opening 
of the frontal sinus with an endoscopic approach.  A December 
1992 private CT report shows evidence of previous surgical 
intervention involving the orbits, ethmoidal sinuses and the 
maxillary sinuses.  Interval worsening in the degree of soft 
tissue within the paranasal sinuses was noted.

A March 1993 private medical record reflects that the veteran 
was hospitalized for treatment of tender frontal sinusitis.  
She had a history of an external frontal ethmoidectomy five 
years earlier and in July 1992 underwent revision sinus 
surgery via FESS (functional endonasal sinus surgery) in 
order to try to re-establish drainage from the frontal 
sinuses.  She recently complained of headache and pain over 
the left eye for twenty-four hours and had yellow postnasal 
drainage with nasal obstruction.  

An April 1993 service medical history report shows that the 
veteran checked yes to having a history of sinusitis, but her 
sinuses were found normal when examined.  An April 1993 
private hospital record documents that she was hospitalized 
with symptoms consistent with chronic frontal sinusitis and 
underwent a frontal sinusectomy with obliteration.  There 
were no complications.

A June 1993 VA general examination report shows that the 
veteran, who was 43 years old, gave a history of service 
during Operation Desert Storm.  She complained of sinus 
problems and said when her sinuses were bad, she had 
occasional wheezing and underwent surgery in 1991.  The 
veteran was observed to have a small scar on the right side 
of her abdomen and said a muscle patch was taken for her 
sinuses. 

A June 1993 VA ENT examination report reflects the veteran's 
history of pansinusitis and treatment with bilateral external 
ethmoidectomy.  The veteran complained of and had surgery in 
April 1993 for frontal obliteration.  She complained of 
facial swelling, nasal obstruction and post-nasal drip of 
thick mucus.  The diagnosis was chronic sinusitis.

In statements dated in July and August 1994, [redacted] 
and [redacted] said they served with the veteran in the 
U.S. Army Reserves.  Ms. [redacted] stated that in August 1990 
she and the veteran were stationed in Fort McCoy, Wisconsin, 
where the weather was chilly and inclement and their quarters 
and duty stations were unheated.  Ms. [redacted] noted that the 
veteran experienced breathing problems and deteriorating 
health in the cold air.  Mr. [redacted] said that from August 
1990 to August 1991 he was an assistant inspector general at 
Fort McCoy and recalled that the veteran complained of the 
lack of heat in some buildings.  Mr. [redacted] said the veteran 
was given quarters because of illness resulting from building 
temperature.  

In a September 1994 statement, [redacted] said she 
served on active duty with the veteran from August 1990 to 
August 1991 at Fort McCoy, Wisconsin, during Operation Desert 
Shield/Storm.  Ms. [redacted] stated that many billets 
were unheated for the first six months of their assignment 
and in October 1990, the veteran became ill and was privately 
hospitalized.

According to an August 1995 statement from D.K. Parekh, M.D., 
the veteran had been Dr. Parekh's patient for approximately 
eight or nine years, was treated for minor sinusitis and in 
1991, the veteran was referred to Douglas Strong, M.D., who 
was an ENT specialist.  Also in August 1995, Douglas D. 
Strong, M.D., an otolaryngologist, stated that Dr. D. K. 
Parekh referred the veteran for chronic sinusitis.  Dr. 
Strong saw and treated the veteran on five visits and 
referred her to Dr. Robert Mathog.

In a September 1995 statement, Dr. Parekh stated that the 
veteran was a patient for nine years and was treated for 
sinusitis and asthma since 1990.  Thereafter, Dr. Parekh 
indicated that the veteran was not seen until 1991 when she 
sought treatment for sinus problems but was referred to Dr. 
Strong for additional tests and treatments.

A November 1995 private office treatment record indicates 
that the veteran was two and one half years after frontal 
sinus obliteration and doing well.  She felt well and had 
some mild chronic right frontal pain but that had lessened 
over time and some occasional incision irritation.  Her 
predominant symptoms had completely resolved, she was very 
happy, back to a normal lifestyle, did not take any 
medications and had no trouble with her sense of smell, nasal 
blockage or discharge.  A private CT report, dated the same 
month, includes an impression of interval resolution of the 
previously described changes (evidently in October 1995) 
involving the right lacrimal gland and soft tissues of the 
right anterior orbit. There was stable appearance of the 
postoperative paranasal sinuses.  

At her January 1997 personal hearing at the RO, the veteran 
contended that her sinusitis was aggravated and worsened 
during military service and asserted that she experienced 
sinus problems on active duty in 1986 or 1987 but they were 
minor compared to the problems she had from 1990 to 1991.  
When her sinus problems initially developed in the mid-1980s, 
she was in the reserves and sought treatment for the minor 
sinus symptoms, including stuffiness, from Dr. Parekh. who 
prescribed medication.  In August 1990, the veteran was 
ordered to active duty and reported to Fort McCoy in 
Wisconsin.  While there, the air temperature dropped, the 
buildings were unheated and she got sick.  She sought medical 
treatment and was told she had a cold, for which she received 
prescribed medication, but her condition worsened and 
required hospitalization.  The veteran further testified that 
her sinuses were severely infected and she underwent her 
first sinus surgery in February 1991.  Thereafter, she 
underwent two additional surgeries and continued to 
experience sinus problems for which medication was 
prescribed.

A July 1997 VA outpatient record indicates that the veteran 
requested evaluation for sinus problems.  She complained of 
minimal nasal drainage and external itching of the left ear 
canal with no ear pain or popping.  The assessment was acute 
sinusitis.  A private treatment record dated July 1997 also 
assessed sinusitis. An October 1997 VA ENT clinic outpatient 
record notes the veteran's history of sinusitis with prior 
surgeries and indicates that she was doing well with follow 
up recommended in six months.

Pursuant to the Board's October 1997 remand, the veteran 
underwent a VA otolaryngology examination in January 1998.  
According to the examination report, the veteran had a 
history of sinusitis and was status post external 
ethmoidectomy in February 1991, endoscopic surgery in 1992, 
frontal sinusitis in February 1993 and frontal obliteration 
in 1993.  The report indicates that the veteran had pan 
sinusitis with all sinuses involved.  The diagnoses included 
Samters triad (asthma, aspirin sensitivity and sinonasal 
polyposis/current sinusitis).  According to the VA examiner, 
the progression of the veteran's disease during 1990 and 1991 
was consistent with natural progression.  The physician said 
it (the sinusitis, apparently) was a process occurring over 
years not months, with an acute exacerbation during February 
1991.  

In December 2002, the Board received records of the veteran's 
most recent medical treatment at the VA Medial Center in 
Detroit from November 2001 to September 2002.  These records 
show ongoing care and treatment of the veteran's sinus 
disability, including the fact that she was discovered to 
have a left ethmoid mucocele, and that she underwent frontal 
sinus obliteration and excision of the ethmoid mucocele via 
external ethmoidectomy in March 2002.  These most recently 
submitted records did not contain evidence or a clinical 
opinion relating the veteran's sinus disability to incidents 
of military service.  

Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by military 
service.  Service connection may also be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated (but not disease 
incurred) while performing inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.304(b).  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increased in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Clear and unmistakable (obvious or 
manifest) evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).

Service connection for aggravation of a disability includes 
only the degree by which the disability increased in severity 
during service.  Hensley v. Brown, 5 Vet. App. 155 (1991).  
The veteran has contended that service connection should be 
granted for sinusitis that was incurred in service or, 
alternatively, was aggravated by active military service.  
Service medical records reveal that the first mention of 
sinusitis was in July 1986, when the veteran gave a history 
of seasonal sinusitis, but her sinuses were found normal on 
examination.  In September 1987, she again reported a history 
of seasonal sinusitis and her sinuses were found to be normal 
on examination.  In October 1990, the veteran gave a history 
of sinusitis and, her sinuses were normal on examination.  
However, a February 1991 hospital record reflects an 
eighteen-month history of sinusitis symptoms.  The veteran 
has testified that she experienced minor sinusitis in 1986 
and 1987, and sought treatment from Dr. Parekh.  Statements 
from Dr. Parekh are to the effect that the veteran was 
treated for sinusitis in 1990.  The medical evidence and 
veteran's testimony indicates symptomatic manifestations of a 
preexisting disease during service from 1990 to 1991.  Thus, 
she is not entitled to the presumption of soundness with 
respect to sinusitis since such condition clearly and 
unmistakably preexisted service.  38 C.F.R. § 3.304(b).

The Board notes that in January 1998, the VA medical 
specialist, who examined the veteran and reviewed her entire 
medical file, opined that the progression of her disease 
during 1990 and 1991 was consistent with natural progression.  
The physician said it (the sinusitis disease) was a process 
occurring over years not months, with an acute exacerbation 
during February 1991.  Thus, the Board is persuaded that the 
sinusitis for which the veteran underwent surgery in service 
clearly and unmistakably preexisted such service, and that 
the increase in severity of the disability at issue 
experienced by the veteran in service was clearly and 
convincingly due to the natural progress of the disease.  
Accordingly, service connection for sinusitis is not in 
order.  38 U.S.C.A. §§ 101, 106, 1101 1110, 1111, 1131, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.  The Board also observes 
that there is no legal entitlement to service connection for 
disability resulting from disease acquired during a period of 
inactive duty training.  See 38 U.S.C.A. § 101(24); Brooks v. 
Brown, 5 Vet. App. 484, 485-86 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 
79 (Fed. Cir. 1995).


ORDER

Service connection for sinusitis is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals




 

